Citation Nr: 0025201	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel












INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for PTSD.


FINDINGS OF FACT

1.  During the veteran's period of military service with the 
United States Marine Corps from March 1972 to February 1974, 
he served for several months at the Marine Corps Supply 
Center in Barstow, California.

2.  The evidence does not corroborate the veteran's accounts 
of his in-service stressors which allege that he was 
assaulted during a racial disturbance and that he discovered 
human remains while working on damaged military vehicles, nor 
does it verify that the alleged stressor events had actually 
occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304(f) (as in effect prior to and from 
March 7, 1997).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that his nose and 
sinuses were normal and he was psychiatrically normal on 
enlistment examination in February 1972.  He admitted on his 
medical history report that he had a history of depression or 
excessive worry and of nervous trouble.  During his period of 
service he was treated with sutures for a laceration wound 
above his right eyebrow in April 1973 after he tripped and 
struck his head on a rock while at a beach.  Other than this, 
his medical and dental records do not show treatment for any 
traumatic injury to his face during active duty.  On 
separation examination in January 1974, his nose and sinuses 
were clinically normal.  Psychiatric examination also showed 
normal findings.

The veteran's personnel records show that he served in the 
United States Marine Corps (USMC).  His military decorations 
were the Rifle Marksman Badge, the National Defense Service 
Medal and the Meritorious Unit Commendation.  

Military training certificates associated with the file show 
that the veteran had completed courses in Basic Warehousing 
in June 1972, Driver Training; Material Handling Equipment in 
July 1972, Human Relations Training in August 1972, and 
Military Police Training in November 1972.  His Military 
Occupational Specialty (MOS) during service was as a General 
Warehouse Man, a Military Policeman and a Supply 
Administration Man. 

The veteran's duty postings during active duty were in the 
Marine Corps Recruiting Depot in San Diego, California, from 
March 1972 to June 1972; the Marine Corps Supply Center in 
Barstow, California, from June 1972 to February 1973; a 
supply company and then a maintenance company attached to the 
1st Marine Brigade, Fleet Marine Force, from February 1973 to 
February 1974; and then he was processed out of service at 
the USMC Separation and Recruiting Center in Campen, 
California.  On separation from service in February 1974, his 
service was characterized as honorable.  

In November 1975, the veteran filed a VA claim for service 
connection for a psychiatric disability.  Medical records 
associated with the claim show diagnoses of psychophysiologic 
gastrointestinal reaction in July 1974 and a psychoneurosis 
manifested by nervousness and recurrent episodes of head-
shaking in September 1975.  Two lay witness statements, dated 
in March 1976, were received by VA.  In these, the witnesses 
reported that they had known the veteran during active duty 
in the USMC.  One witness reported that he served with the 
veteran in Barstow, California, and that "It was about 3 
days before I got (to Barstow, California) he had a broken 
nose from a racial riot."  The other witness reported that 
she knew the veteran at Barstow, California, and that he had 
been injured when a race riot broke out there.  In a June 
1976 decision, the RO denied his claim for service connection 
for a psychiatric disorder.  Notice of the denial and of the 
veteran's appellate rights was sent to him that same month.  
A timely appeal was never filed by him and the decision 
became final with regard to entitlement to service connection 
for a psychiatric disorder other than PTSD.

A VA hospitalization report shows that the veteran received 
inpatient psychiatric treatment from February to March 1995 
for a diagnosis of recurrent major depressive disorder with 
mood/incongruent psychotic features.  According to the 
veteran, he had a history of depression since the 1970's and 
had been treated once before by VA for major depression in 
1978.  He had been doing well until his divorce from his wife 
in the 1980's, when he suffered another bout of depression.  
Thereafter, he was stable until October 1994, when he lost 
his girlfriend and experienced some problems with his co-
workers which exacerbated his depression.  His Axis IV 
psychosocial stressors at the time were listed as a recent 
breakup with his girlfriend, inability to perform a job and 
inability to cope with other people.  These were 
characterized as being moderate to severe.

The report of an April 1995 VA medical examination shows that 
the veteran was examined pursuant to a claim for service 
connection for residuals of a nasal fracture.  The 
examination revealed slight deformity of his nose.  X-rays of 
his nasal bones revealed deviation of the nasal septum but no 
evidence of nasal fracture.  The claim was subsequently 
denied.

VA medical records show that in August 1996, the veteran was 
hospitalized for treatment of a multiple drug overdose 
associated with a suicide attempt and for chronic endogenous 
depression.  

In September 1996, the veteran reported for a VA mental 
disorders examination.  During the examination, he reported 
that he had a troubled childhood and upbringing.  According 
to the veteran, he joined the Marine Corps and while he was 
stationed in Barstow, California, to receive instruction in 
military supply a racial riot broke out and he suffered a 
broken nose during the rioting.  Thereafter, he was 
transferred to Hawaii and served for a year on that posting.  
He described his experiences there as being "not bad."  
Later, he started to have some difficulties which involved 
intrusive nightmares of being assaulted by his African-
American assailant.  He also experienced intense fear of 
African-Americans and avoidance behavior around them.  He 
described periods where he felt jittery and jumpy due to 
hypervigilence and increased anxiety.  He reported, however, 
that these symptoms resolved two years after he left active 
duty in 1976.  His subjective complaints at the time of the 
September 1996 examination were depression, anhedonia and 
loss of appetite, poor self-esteem and disturbed sleep.  He 
stated that he still had bad memories about his divorce and 
that this event was traumatic for him.  He consistently 
remembered unpleasant events in his life.  According to the 
veteran, during his depressed episodes he experienced 
paranoid ideations that people in factories where he worked 
were speaking negatively about him.  He also reported that he 
heard voices.   He was diagnosed on Axis I with major 
depression, recurrent with melancholia, with psychotic 
features, not congruent with the mood, in partial remission 
at the time.  He was also diagnosed on Axis II with schizoid 
personality traits.  His Axis IV psychosocial stressors were 
listed as acute events associated with his taking a new job, 
and of enduring circumstances associated with physical 
disease and the status of his divorce.  In his commentary, 
the examining psychiatrist noted that the veteran did present 
with some symptoms of PTSD which was in remission at the 
time.

In March 1998, the veteran filed a claim for service 
connection for PTSD.  In various written statements made in 
support of his claim, he reported his in-service PTSD 
stressors.  He reported that he had been stationed at a USMC 
supply facility in Barstow, California, from June 1972 to 
December 1972, and was one of only four white persons 
attached to a unit of 80 Marines who were predominantly 
African-American.  According to the veteran, at some time 
around June - July 1972 he was physically assaulted by 
African-American Marines during a racial disturbance which 
occurred at Barstow.  He reported that his nose was injured 
in the assault and that he was rendered into a state of shock 
for a period of 18 hours.  He reportedly feared for his life 
during the riot.  He also stated that inasmuch as the service 
records and histories did not reflect this event, it was 
because the event was deliberately covered up by the 
military.  

The veteran's other stressor reportedly occurred at an area 
at the Barstow facility called Nebo.  According to the 
veteran, at Nebo he was assigned to work on damaged military 
vehicles received from Marine units stationed in Vietnam.  
According to the veteran, while he was involved in the repair 
of these damaged vehicles he would find human remains such as 
brain tissue, blood, viscera, fingers, eyeballs and other 
body parts within the passenger and driver compartments.  

The report of a July 1998 VA psychiatric examination for PTSD 
noted the veteran's reported stressors as described above and 
his subjective complaints of intrusive thoughts, recurring 
nightmares and memory flashbacks related to these stressors, 
as well as psychological distress associated with stimuli 
which reminded him of these traumatic events.  Following 
psychiatric interview and review of his claims folder, the 
examining psychiatrist diagnosed the veteran on Axis I with 
chronic PTSD in partial remission; major depression, 
recurrent with melancholia, with psychotic features, not 
congruent with the mood, in partial remission at the time; 
and nicotine dependence.  In his commentary, the examiner 
stated that the veteran seemed to suffer from symptoms of 
PTSD which he related to an extreme stressor during the 
veteran's tour of military duty in Barstow, California.

In an August 1998 lay witness statement, the veteran's 
witness reported that he knew the veteran while he was 
stationed in Hawaii.  His statements indicated that in 
Hawaii, he learned that the veteran had to clean out combat 
vehicles in his prior duty posting in California.  The lay 
witness attributed the veteran's current psychiatric disorder 
to this duty.

In September 1998, VA received a collection of reports from 
the Marine Corps Historical Center which were of the command 
chronology of the Marine Corps Supply center in Barstow, 
California, for the period from July to December 1972.  These 
records show that during that time the facility had 
dispatched 32 tanks and 151 trucks to Vietnam under Project 
Enhance.  The reports indicated that there were two areas at 
this facility which were named Nebo and Yerbo which were the 
locations of industrial waste plants.  The records do not 
show that there were any racially-motivated disturbances at 
the facility during this period.

II.  Analysis

The Board notes, at the outset, that, as a diagnosis of PTSD 
currently is of record, the veteran has met his initial 
burden of showing that his claim for service connection for 
PTSD is "well grounded," meaning he has submitted evidence 
sufficient to show that his claim with regard to this 
specific issue is at least "plausible...or capable of 
substantiation."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  In addition, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a) (West 1991).

Service connection for PTSD requires medical evidence 
establishing a clear, current diagnosis of post-traumatic 
stress disorder, credible supporting evidence that the 
claimed in-service stressor or stressors actually occurred, 
and a causal nexus, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 
(1997);  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

In addition, 38 C.F.R. § 3.304(f) as in effect prior to March 
7, 1997 with regard to claims of entitlement to service 
connection for PTSD, provided that where the claimed stressor 
is related to combat, service department evidence that the 
veteran was engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence as to the claimed in-service 
stressor.  If the veteran did not engage in combat with the 
enemy, his own testimony by itself is not sufficient to 
establish the incurrence of a stressor; rather, there must be 
service records or other credible supporting evidence to 
corroborate his testimony.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).

In June 1999, 38 C.F.R. § 3.304(d) was revised effective 
March 7, 1997 to reflect the decision in the Cohen v. Brown 
case, 10 Vet. App. 128 (1997).  Though the veteran filed his 
PTSD claim with VA in March 1998, and the most recent 
Statement of The Case was issued him in March 1999, no harm 
will inure to the veteran by the Board considering this 
revised regulation without the RO having had the opportunity 
to do so as the regulation merely reflects a court decision 
which the RO was bound by at the time they considered the 
claim.  The revised regulations provide as follows:

(f)  Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  [Emphasis added].  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor...

38 C.F.R. § 3.304(f) (Effective March 7, 1997).

The evidence associated with the file shows that the veteran 
has been diagnosed with PTSD which has been attributed to his 
personal accounts of stressful incidents which he alleges to 
have occurred during his period of active service.  The 
veteran's accounts do not include combat-related stressors.  
Therefore, in order for the veteran to prevail in his claim 
of service connection for PTSD, it is necessary that there be 
service records or other credible supporting evidence that 
corroborates his testimony and personal accounts of the 
stressful incidents upon which his PTSD diagnosis is based.  
However, a review of his claims file shows that the evidence 
of record does not substantiate his stressor accounts.  The 
veteran and his lay witnesses have provided statements which 
allege that he had been the victim of a violent assault 
committed by other servicemen during a racially-motivated 
disturbance which reportedly occurred around June - July 1972 
at the Marine Corps Supply Center at Barstow, California, and 
that he sustained traumatic injuries to his nose and was in 
shock for a period of 18 hours.  However, the command 
chronology of this Marine facility for this time period does 
not show that the stressful event had occurred or otherwise 
corroborate his and his lay witnesses accounts.  
Additionally, the veteran's service medical records do not 
show treatment for any traumatic injuries, either to his nose 
or any part of his body, which were attributable to a violent 
physical assault.  (The scar above his right forehead was 
explained in the records as having been the result of an 
accidental fall.)  In any case, one witness statement in 1975 
reports that the racial incident and assault occurred three 
days before he arrived at Barstow, meaning that the witness 
had not actually witnessed the event and was therefore only 
reporting what the veteran had related to him.  

Further, the veteran's service personnel records, medical 
records and the command chronology of the Marine Corps Supply 
Center at Barstow, California, do not substantiate his 
account of having seen human remains within the passenger and 
driver compartments while he was working on damaged military 
vehicles.  With regard to the lay witness statement of August 
1998, his witness stated that he met the veteran in Hawaii 
after the alleged events surrounding his purported discovery 
of human remains in damaged vehicles in Barstow, California, 
had occurred.  This means that the witness had no actual 
personal knowledge that the event occurred, but rather was 
reiterating what the veteran had reported to him.

The veteran's account of being assaulted by African-American 
servicemen in a racially motivated attack while stationed in 
Barstow is not corroborated by the evidence, and the veteran 
himself reported that such an event was probably covered up 
by the military.  His service medical records do not show 
that he had ever been treated for a nose injury that he 
claims to have sustained during the fight.  His accounts of 
discovering human remains in damaged military vehicles at the 
Barstow supply facility are also not verified by his service 
records or the command history of the facility.  The 
veteran's diagnosis of PTSD is predicated on these 
aforementioned in-service stressors, and absent verification 
that these reported incidents had actually occurred to the 
veteran, his claim of entitlement to service connection for 
PTSD cannot be allowed.  See 38 C.F.R. § 3.304(f).  His 
appeal is therefore denied.


ORDER

The claim of service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

